                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Selective Insurance Company of America,               Case No. 19-cv-0082 (WMW/BRT)

                            Plaintiff,
                                               ORDER GRANTING PLAINTIFF’S
       v.                                      MOTION FOR JUDGMENT ON THE
                                                  PLEADINGS AND DENYING
Community Living Options Inc. et al.,            DEFENDANT’S MOTION FOR
                                                PARTIAL JUDGMENT ON THE
                                                        PLEADINGS

                            Defendants.


      Before the Court are Plaintiff Selective Insurance Company of America’s motion

for judgment on the pleadings, (Dkt. 13), and Defendant Community Living Options Inc.’s

cross-motion for partial judgment on the pleadings, (Dkt. 22). For the reasons addressed

below, Plaintiff’s motion is granted and Defendant’s motion is denied.

                                    BACKGROUND

      Plaintiff Selective Insurance Company of America (Selective Insurance) provides

insurance for Defendant Community Living Options Inc. (CLO), a facility for in-home

foster care services for adults with behavioral, cognitive, and medical challenges.

Defendants Alexis A. O’Brien and Erin M. Lundblad were employed by CLO as caretakers

during the relevant time period. Selective Insurance and CLO dispute whether Selective
Insurance is required to defend and indemnify CLO in an underlying Minnesota state court

case.1

         On or about August 24, 2017, the County of Sherburne and Minnesota Department

of Human Services placed Nathaniel Luke Chambers into one of CLO’s facilities. During

Chambers’s introduction into the facility, CLO created a file with Chambers’s mental

health and medical history. Although CLO omitted information about Chambers’s prior

violent and sexual behaviors, CLO implemented several policies with respect to

Chambers’s supervision. These policies included requirements that female employees

wear loose-fitting clothing when around Chambers and supervision of Chambers by two

employees.

         Chambers engaged in a series of aggressive acts that escalated in severity between

August 24, 2017, and October 14, 2017. Chambers threw batteries, a remote control, and

a bottle at Lundblad, threatened Lundblad with a butter knife, and punched O’Brien in the

face. And Lundblad alleges that on the evening of October 14, 2017—while she was the

only employee assigned to supervise Chambers—Chambers violently raped her.

         O’Brien and Lundblad brought a lawsuit against CLO in state court for failure to

take reasonable precautions to protect them; failure to use reasonable care to provide a safe

work environment; discrimination on the basis of sex based on CLO’s terms, conditions

and requirements of employment; failure to take remedial measures to prevent sexual


1
       The following details are taken from the allegations in the amended complaint filed
in Minnesota District Court, Tenth Judicial District. Lundblad v. Chambers, No. 13-cv-
18-473 (Minn. Dist. Ct. filed Jun. 7, 2018). The parties do not dispute the allegations for
the purpose of this motion.

                                             2
harassment and discrimination; creation of a hostile work environment; and allowing

unwelcomed sexual harassment.2

      CLO sought insurance coverage by Selective Insurance to defend against these

claims. Selective Insurance initially refused to defend CLO, contending that the claims

were excluded by the insurance policy. But, after a workers’ compensation ruling in

Minnesota state court on related matters, Selective Insurance acknowledged that one of the

claims could “potentially trigger coverage outside the exclusion.” In its agreement to

defend CLO, Selective Insurance reserved the right to withdraw its defense after additional

investigation of the claims and facts. Selective Insurance now seeks to withdraw its

defense.

      At issue here is whether the state-court claims against CLO are covered under its

insurance policy. Selective Insurance maintains that it has no duty to defend or indemnify

CLO in the state-court action and seeks a declaratory judgment to that effect. In its

counterclaim, CLO asserts that Selective Insurance breached its contract with CLO. CLO

also filed a cross-motion for partial judgment on the pleadings, arguing that Selective

Insurance at least has a duty to defend CLO in the Minnesota state-court action.

                                       ANALYSIS

      Both Selective Insurance and CLO seek declaratory judgment in their respective

motions for judgment on the pleadings. When there is a “case of actual controversy within



2
      O’Brien and Lundblad also brought claims against Chambers, the Minnesota
Department of Human Services, and the County of Sherburne. Those defendants are not
implicated in this federal litigation.

                                            3
its jurisdiction,” a federal court has the authority to “declare the rights and other legal

relations of any interested party seeking such declaration.” 28 U.S.C. § 2201(a).

       A party may move for judgment on the pleadings “[a]fter the pleadings are closed—

but early enough not to delay trial.” Fed. R. Civ. P. 12(c). Accepting as true all facts pled

by the non-moving party and drawing all reasonable inferences in the non-moving party’s

favor, a court shall grant a motion for judgment on the pleadings when “the moving party

has clearly established that no material issue of fact remains and the moving party is

entitled to judgment as a matter of law.” Potthoff v. Morin, 245 F.3d 710, 715 (8th Cir.

2001). Here, the material facts are undisputed for the purpose of the present motions.

       Minnesota state law governs the substantive issue of insurance coverage in this case.

See Corn Plus Coop. v. Cont’l Cas. Co., 516 F.3d 674, 678 (8th Cir. 2008) (applying

Minnesota substantive law to an insurance case based on diversity jurisdiction). And under

Minnesota law, principles of contract law govern the construction of insurance policies.

Nathe Bros., Inc. v. Am. Nat. Fire Ins. Co., 615 N.W.2d 341, 344 (Minn. 2000). The

interpretation of an insurance policy presents a question of law, requiring a court to

construe the policy “as a whole with all doubts concerning the meaning of language

employed to be resolved in favor of the insured.” Haarstad v. Graff, 517 N.W.2d 582, 584

(Minn. 1994) (internal quotation marks omitted).           When an insurance policy is

unambiguous, the “usual and accepted meaning” prevails. Lobeck v. State Farm Mut. Auto.

Ins. Co., 582 N.W.2d 246, 249 (Minn. 1998).




                                             4
       I.     Duty to Defend

       Selective Insurance argues that it does not have a duty to defend CLO in the state-

court litigation because all of the claims fall within coverage exclusions to the insurance

policy’s coverage. CLO counters that at least some claims are arguably covered by the

insurance policy and, as such, trigger Selective Insurance’s duty to defend.

       Under Minnesota law, “[a]n insurer seeking to escape its duty to defend has the

burden of establishing that all parts of the cause of action fall clearly outside the scope of

coverage.” Metro. Prop. & Cas. Ins. Co. & Affiliates v. Miller, 589 N.W.2d 297, 299

(Minn. 1999). If “any part of the claim against the insured is arguably within the scope

afforded by the policy,” the insurer cannot escape its duty to defend the insured. Id. When

an insurer’s duty to defend is triggered by at least one claim, the duty to defend extends to

all of the insured’s claims, regardless of the merits of the claims. Wooddale Builders, Inc.

v. Md. Cas. Co., 722 N.W.2d 283, 302 (Minn. 2006).

       To determine whether a claim triggers an insurer’s duty to defend, the court

compares the insurance policy to allegations in the complaint and facts outside of the

complaint. Haarstad, 517 N.W.2d at 584. Coverage exclusions within an insurance policy

are narrowly interpreted against the insurer. Hubred v. Control Data Corp., 442 N.W.2d

308, 310 (Minn. 1989).

       CLO’s insurance policy includes several categories of liability coverage. But at the

June 4, 2019 hearing on the parties’ motions for judgment on the pleadings, CLO conceded




                                              5
that it seeks coverage under only the Abuse or Molestation Liability section.3 The parties

agree that, absent any coverage exclusions, the claims are covered under the Abuse or

Molestation Liability section of the insurance policy. At issue is whether the state-court

claims fall within an exclusion to that section.

       Under the employer’s liability exclusion to the Abuse or Molestation Liability

section, CLO is not covered for an “injury to [a]n employee . . . arising out of and in the

course of: [e]mployment by or services provided to the insured; or [p]erforming duties

related to the conduct of the insured’s organization.” (Internal quotation marks omitted.)

An injury “aris[es] out of” employment or related duties when there is a causal connection

between the claimed injury and the employment. Meadowbrook, Inc. v. Tower Ins. Co.,

Inc., 559 N.W.2d 411, 419 (Minn. 1997). The employment need not be the proximate

cause of the injury, and some of the alleged conduct may occur outside of the plaintiff’s

scope of employment. Id. at 419-20.

       Claims are causally connected to the plaintiff’s employment when the employment

“provide[s] the time and place” for the injuries and the injuries follow “as a result of the

exposure occasioned by the nature of [the plaintiff’s] employment.” St. Paul Fire &

Marine Ins. Co. v. Seagate Tech., Inc., 570 N.W.2d 503, 507 (Minn. Ct. App. 1997); see

also Foley v. Honeywell, Inc., 488 N.W.2d 268, 272 (Minn. 1992) (holding that an assault

in a parking lot that was open to the general public arose out of plaintiff’s employment

because plaintiff was using that parking lot as a means to get to her employment). When


3
      The Abuse or Molestation Liability section covers “damages because of abuse or
molestation resulting in injury.” (Internal quotation marks omitted.)

                                              6
claims are causally connected to a plaintiff’s employment, that connection is not defeated

merely because the injury was also motivated by personal animus.4 See St. Paul Fire, 570

N.W.2d at 506-07 (rejecting employer’s argument that the assault could not have arisen

out of plaintiff’s employment because there was a personal relationship between plaintiff

and the attacker).

       Selective Insurance maintains that the state-court claims stem from the “exposure

occasioned by the nature” of O’Brien and Lundblad’s employment at CLO. See St. Paul

Fire, 570 N.W.2d at 505. O’Brien and Lundblad’s employment at CLO provided the time

and place for the assaults to occur. As alleged, O’Brien was assaulted while driving

Chambers back to CLO’s facility at the direction of CLO, and Lundblad was assaulted

while on duty at the CLO facility. According to Selective Insurance, the state-court

claims—each of which relates to the assaults or CLO’s failures to prevent the assaults—

are causally connected to O’Brien and Lundblad’s employment at CLO. As such, the

claims fall under the employer’s liability exclusion.

       CLO counters that the employer’s liability exclusion does not exclude claims that

are brought against CLO in its non-employer capacity. Certain sections of the insurance

policy state that the employer’s liability exclusion “applies whether the insured may be

liable as an employer or in any other capacity.” But in the employer’s liability exclusion

to the Abuse or Molestation Liability section, that modifying language appears only in the



4
       For this reason, CLO’s assertion that Chambers’s actions may have been the result
of personal animus is not determinative.


                                             7
context of claims brought by relatives of an employee, not by the employee. CLO argues

that when employees—here, O’Brien and Lundblad—bring claims against a defendant in

a non-employer capacity, such claims fall outside of the employer’s liability exclusion to

the Abuse or Molestation Liability section.

       Although the Court considers the insurance policy as a whole, Haarstad, 517

N.W.2d at 584, the Court also has a duty to “ ‘fastidiously guard against the invitation to

create ambiguities where none exist,’ ” In re SRC Holding Corp., 545 F.3d 661, 666 (8th

Cir. 2008) (quoting Columbia Heights Motors, Inc. v. Allstate Ins. Co., 275 N.W.2d 32, 36

(Minn. 1979)).    CLO’s attempt to introduce ambiguity into the insurance policy is

unavailing. The plain language of the employer’s liability exclusion to the Abuse or

Molestation Liability section precludes insurance coverage when an employee is injured

while performing duties related to her employment. Selective Insurance has established

that the state-court claims, as alleged, satisfy those requirements. The Court will not read

into the insurance policy an additional distinction—namely, whether a claim is brought

against an entity in its capacity as an employer or non-employer—that is not supported by

the plain language of the insurance policy.

       For these reasons, Selective Insurance has no duty to defend CLO.

       II.    Duty to Indemnify

       Selective Insurance also contends that it has no duty to indemnify CLO. The duty

to defend is broader than the duty to indemnify. Metro. Prop., 589 N.W.2d at 299. As

such, when an insurance company has no duty to defend, it has no duty to indemnify. By




                                              8
establishing that it does not have a duty to defend CLO, Selective Insurance also has

established that it does not have a duty to indemnify CLO.

      Accordingly, Selective Insurance’s motion for judgment on the pleadings is granted,

CLO’s cross-motion is denied, and Count II of CLO’s counterclaim is dismissed.5

                                        ORDER

      Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED:

      1.     Plaintiff Selective Insurance Company of America’s Motion for Judgment

on the Pleadings, (Dkt. 13), is GRANTED.

      2.     There is no coverage for the claims in the Minnesota District Court, Tenth

Judicial District litigation afforded to Defendant Community Living Options Inc. under the

insurance policy. Plaintiff Selective Insurance Company of America is discharged from

any further duties or obligations with respect to the defense or indemnification of

Defendant Community Living Options Inc. relating to the state-court litigation, as

addressed herein.

      3.     Defendant Community Living Options Inc.’s Motion for Partial Judgment on

the Pleadings, (Dkt. 22), is DENIED.



5
       In Count II of its counterclaim, CLO asserts that it “is entitled to a judgment
declaring that Selective [Insurance] must provide insurance coverage, indemnification, and
defense costs to CLO with respect to the Underlying Action.” In light of the above
conclusion, Count II of the counterclaim necessarily is dismissed with prejudice. Count I
of the counterclaim, however, is broader in scope. Because no party has moved for
judgment on or dismissal of Count I of the counterclaim, this Order does not reach that
claim.

                                            9
      4.     Count II of Defendant Community Living Options Inc.’s Counterclaim

against Plaintiff Selective Insurance Company of America, (Dkt. 6), is DISMISSED with

prejudice.



Dated: August 26, 2019                              s/Wilhelmina M. Wright
                                                    Wilhelmina M. Wright
                                                    United States District Judge




                                         10
